Title: To James Madison from James Simpson, 24 September 1808
From: Simpson, James
To: Madison, James



No. 143.Triplicate.
Sir,
Tangier 24th: Septemr. 1808.

No: 141 dated 16th. and No: 142 the 18th. July, were forwarded by way of Cadiz and Gibraltar.  I have the honor to advise the French Mission have returned from Fez and Meguinez, having been first desired to await His Majesty’s arrival at the former City and after directed to proceed to Fez, where they had a short Audience.  The Emperor referred them to Sidy Muhammed Selawy for the answer to their Representations.  The Bashaw was at Tetuan when the Gentlemen returned to Tangier.  They expresssed a desire to go to him, but he excused them the trouble.
His Excelly. has since passed this way to Larach, when they saw him once.  What their demands were has not transpired, but since their Affairs in Spain and Portugal have so essentially changed, probably it was not thought necessary to say as much as their Instructions, dated in May last, enjoined them.
There is little Room to doubt, but that the primary objects of their Mission, was to solicit supplies of provisions for their Armies, and to press the Removal of the English from the Rock in the Straits, they have fortified.
The Supreme Junta at Seville saw fit to remove the Spanish Consul General for this Empire, who had held that Appointment fifteen Years.  On his personal Application to that Body he was reinstated and arrived here the 2d. of this Month.  Two days after, both him and the Vice Consul for Tangier were called to the Waterside by the Lieut. Governour and immediately embarked for Spain; in consequence of Orders to that effect, had been previously received from His Majesty.
This is the first Instance we have seen of the Emperour acting in so arbitrary a manner with a Consul from personal motives.  The Junta at Seville have conformed to His Majesty’s wishes and sent back the Gentleman Appointed by them, on Mr. Salmons first Removal; he arrived here yesterday.
A Frigate of 22 Guns launched this Summer at Rhabat, arrived here some Days ago and has passed on to Gibraltar to complete her outfit; another of same size is on the Stocks and far advanced.  All the Frigates have been at Sea this Summer, but have not yet detained any Vessel.
One of them lately fell in with a Sicilian Frigate, when not readily complying with the usual Summons to approach, received a few Shot, which killed the Arraiz (Bin Ottoman) and two Seamen.  Reparation for this Injury has been demanded of the English Consul, under the pretext of the Island of Sicily being in the possession of the Troops of His Sovereign.  We have lately seen different Algerine Frigates and large Xebeques passing and Repassing the Strait  Three small Portuguese Vessels are all the Captures we have hitherto heard they have made.
I beg leave to request you will be pleased in the course of this ensuing Winter, to direct a supply of the  of Mediterranean Passes being sent me; of the thirty left here by Mr. Lear twenty three have been issued.  I have the honour to be with sentiments of high Respect Sir Your Most Obedient and Most Humble Servant

James Simpson

